Exhibit 10.08

 

[LOGO OF RECYCLAND]

 

Commercial Development · Environmental Risk Management · Acquisitions · Project
Management

 

 

VIA FACSIMILE AND OVERNIGHT DELIVERY

 

November 15, 2005

 

Rich Pulido

Prudential-Bache/Watson & Taylor, LTD.-2

Two Ravina Drive – 1400

Atlanta, GA 30346

 

w/copy to

Curtis B. Toll, Esq.

Greenberg Traurig, LLP

2700 Two Commerce Square

2001 Market Street

Philadelphia, PA 19103

 

RE: TERMINATION NOTICE

     REAL ESTATE PURCHASE AND SALE AGREEMENT

     9244 East Hampton Drive

     Capitol Heights, MD

 

Dear Mr. Pulido

 

We have regrettably determined that a number of issues will not allow us to
close on the purchase of the property known as 9244 East Hampton Drive, Capitol
Heights, MD.

 

Pursuant to Sections 4.5 and 13.4 of the Real Estate Purchase and Sale Agreement
dated November 4, 2005 between Recycland, LLC (“Buyer”) and
Prudential-Bache/Watson & Taylor, LTD.-2 (“Seller”) we hereby give written
notice that Recycland, LLC is exercising its right to terminate the Real
Purchase and Sale Agreement.

 

Pursuant to Section 3.1.2 of the Real Estate Purchase and Sale Agreement,
Village Settlements, Inc., as Escrow Holder, is to immediately return the
earnest money deposit and accrued interest.

 

 

Sincerely,

RECYCLAND, LLC

 

 

/s/ Stuart D. Schooler

Stuart D. Schooler

Managing Member

 

 

cc: David D. Hahn, Esq.

     Dennis A. Davison, Esq.

     Daniel Bernstein

     Jason Robins

     Lawrence Alpert

 

 

 

 

 

 

 

7801 Norfolk Avenue · Suite 200 · Bethesda, MD 20814 · (301) 656-1956 · Fax:
(301) 656-8540

www.recycland.com